Per Curiam.
This proceeding can be maintained only by virtue of statutory authority. We are referred generally to the provisions of article 8 of the Domestic Relations Law (added by Laws of 1925, chap. 255). We find therein no warrant for the order appealed from. Taking as true the facts stated in the petition, appellant’s testate was the father of the child. He was, therefore, liable for its support and education, within the limits and subject to the provisions of the statute. Upon his death that liability survived only as far as and in the form provided therein. No order of filiation was ever made. The only settlement made, whether it be deemed to have been judicially approved or not, was fully performed. No part of it is left to be enforced against the estate. No security under section 129 (as amd. by Laws of 1928, chap. 834) was given. Nor do we find anything in the procedural provisions of section 122 (as amd. by Laws of 1926, chap. 386) indicating any different or further liability. The order appealed from must be reversed and the petition dismissed, without costs.
All concur. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.
Order reversed on the law, without costs of this appeal to either party, and petition dismissed, without costs.